DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 22, 2019 and September 9, 2021 were filed prior to the mailing date of the first Official action on the merits dated March 8, 2022.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
The information disclosure statements (IDS) submitted on May 26, 2022 and July 14, 2022 were filed after the mailing date of the first Official action on the merits and prior to the mailing date of the present Official action.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2005/0227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”).

Referring to Applicant’s independent claim 1, Sung teaches a fixed abrasive tool incorporating nanodiamond particles is described and disclosed (See Abstract of Sung).  Sung teaches a fixed abrasive tool can include a polishing layer on a substrate (pars. [0007], [0051] of Sung).  Sung teaches the polishing layer can include an organic matrix with nanodiamond particles therein (pars. [0007], [0051] of Sung).  Sung teaches the polishing layer can be formed in a wide variety of configurations, depending on the specific polishing application (pars. [0007], [0051] of Sung).  Sung teaches the layers disclosed therein are formed using a slurry containing nanodiamond particles and an organic binder (par. [0074] of Sung).   Sung teaches the slurry can be formed on the substrate in a predetermined three-dimensional pattern (par. [0074] of Sung). Sung teaches the predetermined three-dimensional pattern can take a variety of forms, such as those discussed above (par. [0074] of Sung).  In order to form three-dimensional patterns, for example, Sung teaches the plurality of layers can be printed.  Sung teaches a pattern of slurry can be printed on the substrate; the process can be repeated by printing adjacent layers either directly on one another or by stacking printed layers to form a three-dimensional pattern in order to achieve a desired projection height (par. [0074] of Sung).  Sung teaches further each layer can be printed with differing patterns such that projections can have a vertical profile, e.g., conical, pyramidal, etc. projections (par. [0074] of Sung).  Sung teaches further yet various shapes and configurations can be achieved using screen printing or other printing techniques which are known to those skilled in the printing arts (par. [0074] of Sung).  Sung teaches the polishing layer can be formed in a predetermined three-dimensional pattern (par. [0052] of Sung).  In this way, Sung teaches the polishing properties, contact surface, loading ratio, debris removal, and the like can be designed for a specific application (par. [0074] of Sung).  Thus, in one embodiment, Sung teaches the polishing layer can be formed as a substantially fiat layer (par. [0074] of Sung).  However, most often, Sung teaches the predetermined three-dimensional pattern can include a plurality of projections (par. [0074] of Sung).  As can be seen, by a comparison of FIGS. 2 through 11 disclosed therein, Sung teaches the specific geometric shape of the projections can vary considerably (par. [0074] of Sung).  Further, Sung teaches the specific pattern in which the projections are formed, their exact size, and the concentration of projections on a substrate can also be varied (par. [0074] of Sung).  Suitable projections can depend largely on the particular polishing environment; however, generally the projections can be in the form of spaced projections, shaped channels, and the like (par. [0074] of Sung).
In addition, Sung teaches while polishing a substrate using the article disclosed therein, the polishing liquid used can be a moderate solvent for the organic matrix (pars. [0014], [0043], [0081] of Sung).  Sung teaches a moderate solvent refers to an agent which slowly dissolves or removes the organic matrix (par. [0043] of Sung).  Sung teaches the rate of removal can vary depending on the loading ratio, polishing pressure, organic matrix, and the polishing liquid composition (par. [0043] of Sung).  Sung teaches further a moderate solvent can dissolve the organic matrix at a rate sufficient to expose new nanodiamond particles without also releasing substantially unworn nanodiamond particles (par. [0043] of Sung).  Hence, given these teachings, Sung teaches, if not at least suggests, utilizing an organic matrix that is soluble with the moderate solvent.
In turn, Lin teaches a polishing media for chemical mechanical planarization (CMP) having a layer comprised of a CMP pad material having a water-soluble material comprised of cyclodextrin dispersed therein (See Abstract of Lin).  Lin teaches the overall porosity of the polishing media may be controlled by varying the amount of the water-soluble material dispersed in the CMP pad material (par. [0022] of Lin).  Lin teaches the pore size distribution of the continuous pores within the CMP pad material can be controlled by adjusting the cooling rate used to cool the melted mixture of the CMP pad material and the water-soluble material (par. [0023] of Lin).  Thus, by controlling the amount of the water-soluble material and the cooling rate, Lin teaches polishing media having desirable continuous pore structures can be fabricated consistently (par. [0023] of Lin).  This is technically significant because it enables consistent polishing performance to be obtained in CMP operations conducted using such polishing media (par. [0023] of Lin).
There is a reasonable expectation of success in modifying the teachings of Sung and incorporating water as a solvent according to Lin’s teachings (par. [0022] of Lin)] encompassed by Sung’s definition of a moderate solvent (par. [0043] of Sung).  Just as Lin teaches using water-soluble material to form a desirable continuous pore structure and enable consistent polishing performance, Sung teaches dissolving the organic matrix at a rate sufficient to expose new nanodiamond particles without also releasing substantially unworn nanodiamond particles (par. [0043] of Sung).  In turn, Sung’s desired outcome also necessarily leads to improved or consistent polishing performance as Lin teaches.  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to utilize water-soluble material, rather than only moderate solvent soluble material, as the organic matrix of Sung according to Lin’s teachings.  Once doing so, as Sung teaches shaped channels are a preferred three-dimensional shape, and utilizes moderate solvent soluble materials in constructing the polishing layers, there is also a reasonable expectation that Sung as modified by Lin would form polishing layers having three-dimensional shaped channels constructed from moderate solvent soluble materials.  During use, a continuous pore structure would form within those three-dimensional shaped channels, thus creating a new polishing properties and contact surface (par. [0074] of Sung; par. [0023] of Lin).  And, just as Sung teaches forming a multi-layer polishing pad and forming each layer with a different pattern (par. [0074] of Sung), each layer, stacked one upon another, can possess three-dimensional shaped channels constructed from moderate solvent soluble materials, i.e., water-soluble materials, in which a continuous pore structure would form (par. [0074] of Sung).
Given these aforementioned teachings, Sung as modified by Lin teaches dispensing droplets of a porosity-forming agent and droplets of a polymer precursor formulation onto a surface according to a predetermined droplet dispense pattern (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; the soluble organic matrix of Sung as modified by Lin is equivalent to Applicant’s claim term “a porosity forming agent”; the acrylate materials of Sung as modified by Lin are equivalent to Applicant’s claim term “a polymer precursor formulation”); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches driving off any excess solvent or liquid to at least partially harden the printed portions), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches the process can be repeated to form a three-dimensional pattern having a desired projection height), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0074], [0081]; See FIGS. 2-11 of Sung; pars. [0022-23] of Lin); and at least portions of the layer of structural material are interposed between individual ones of the porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches various organic matrices for forming said portions and layers can be utilized). 

Referring to Applicant’s claim 4, Sung as modified by Lin teaches at least partially polymerizing the polymer precursor formulation comprises exposure thereof to electromagnetic radiation (par. [0075] of Sung).

Referring to Applicant’s claim 5, Sung as modified by Lin teaches individual ones of the plurality of porosity-forming agent containing features in one layer of structural material are not aligned with individual ones of the plurality of porosity-forming agent containing features in another layer of structural material disposed adjacent thereto (par. [0074] of Sung). 

Referring to Applicant’s claim 6, Sung as modified by Lin teaches the porosity forming agent comprises a water soluble glycol component (par. [0066]; Sung teaches the soluble organic matrix disclosed therein includes softening agents such as polyethylene glycol).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2005/0227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2012/0302148 A1 to Bajaj et al. (hereinafter “Bajaj”).

Referring to Applicant’s claim 2, Sung as modified by Lin teaches dispensing droplets of a porosity-forming agent and droplets of a polymer precursor formulation onto a surface according to a predetermined droplet dispense pattern (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; the soluble organic matrix of Sung as modified by Lin is equivalent to Applicant’s claim term “a porosity forming agent”; the acrylate materials of Sung as modified by Lin are equivalent to Applicant’s claim term “a polymer precursor formulation”); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches driving off any excess solvent or liquid to at least partially harden the printed portions), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches the process can be repeated to form a three-dimensional pattern having a desired projection height), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0074], [0081]; See FIGS. 2-11 of Sung; pars. [0022-23] of Lin); and at least portions of the layer of structural material are interposed between individual ones of the porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches various organic matrices for forming said portions and layers can be utilized).
Although Sung as modified by Lin teaches a polymer precursor formulation, e.g., acrylate materials (pars. [0052], [0061], [0074] of Sung), Sung as modified by Lin does not teach explicitly “wherein the polymer precursor formulation comprises one or more resin precursor components and a curing agent” according to Applicant’s claim language.
However, Bajaj teaches a polishing pad with homogeneous bodies having discrete protrusions (See Abstract of Bajaj). In at least one embodiment disclosed therein, Bajaj teaches the multi-layer CMP pads is fabricated in-situ by forming a second pad precursor above a partially cured first pad precursor and further curing both portions together (par. [0023] of Bajaj). Bajaj teaches the pre-polymer materials of the first and second pad precursors are mixed with at least one curative (pars. [0053-56], [0064] of Bajaj). Bajaj teaches the amounts of pre-polymer and curative(s) in the mixture(s) may be varied to provide a homogeneous body with varying hardness values, or based on the specific nature of the pre-polymer and curative(s) (par. [0054] of Bajaj).
A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate Sung, Lin and Bajaj are drawn generally to methods for fabricating polishing pads.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Lin and incorporate a curative as taught by Bajaj into the mixture of slurry and water-soluble materials.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Bajaj teaches incorporating the curative in the pre-polymer mixture permits control of the homogeneous nature of the resultant polishing pad (par. [0054] of Bajaj).  This objective correlates with the teachings of Sung as modified by Lin to control the amount and degree of porosity of each layer of and the entirety of the polishing pad (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2005/0227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2010/0140850 A1 to Napandensky et al. (hereinafter “Napandensky”).

Referring to Applicant’s claim 3, Sung as modified by Lin teaches dispensing droplets of a porosity-forming agent and droplets of a polymer precursor formulation onto a surface according to a predetermined droplet dispense pattern (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; the soluble organic matrix of Sung as modified by Lin is equivalent to Applicant’s claim term “a porosity forming agent”; the acrylate materials of Sung as modified by Lin are equivalent to Applicant’s claim term “a polymer precursor formulation”); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches driving off any excess solvent or liquid to at least partially harden the printed portions), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches the process can be repeated to form a three-dimensional pattern having a desired projection height), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0074], [0081]; See FIGS. 2-11 of Sung; pars. [0022-23] of Lin); and at least portions of the layer of structural material are interposed between individual ones of the porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches various organic matrices for forming said portions and layers can be utilized).
Although Sung as modified by Lin teaches a polymer precursor formulation, e.g., acrylate materials (pars. [0052], [0061], [0074] of Sung), Sung as modified by Lin does not teach explicitly “wherein the polymer precursor formulation comprises an aliphatic multifunctional urethane acrylate having a functionality of two or more” according to Applicant’s claim language.
However, Napadensky teaches a composition comprising a curable component having a monofunctional (meth)acrylic functional group; a photo-initiator, and a sulfur-containing additive, for solid freeform fabrication (SFF) at a given dispensing temperature (See Abstract of Napadensky).  In at least one embodiment, Napadensky teaches depositing the first building material or more than one first building material (i.e. more than one modeling material) forms a multiplicity of construction layers, which are defined as the layers constituting the three-dimensional object (par. [0071] of Napadensky).  Napadensky further teaches combining the first  building material and the second building material in a predetermined formation within the layer, forms a multiplicity of support layers, which are defined as the layers supporting the three-dimensional object, and not constituting the three-dimensional object (par. [0072] of Napadensky).  Napadensky teaches further yet using the second building material alone may form a multiplicity of release layers, which are defined as the layers or the release construction for separating the three-dimensional object layers (model construction or object) from support layers (support construction) (par. [0073] of Napadensky).  Napadensky teaches the release layers typically have a lower modulus of elasticity and a lower strength than the construction layers and the support layers (par. [0073] of Napadensky).  Napadensky teaches the construction layers or layer parts accumulate to form a three-dimensional object, and the support layers or layer parts accumulate to form one or more support constructions (par. [0074] of Napadensky).  Napadensky teaches the release layers or layer parts are positioned between the construction layer parts and the support layer parts, and accumulate to form a release construction used to separate the three-dimensional object from its support construction(s) upon completion of the building process (par. [0074] of Napadensky).  In at least one embodiment, Napadensky teaches the modeling material comprises a reactive component, a photo-initiator, and a sulfur-containing component (par. [0085] of Napadensky).  Napadensky teaches exemplary reactive components include a monofunctional (meth)acrylic monomer, a poly-functional (meth)acrylic monomer (that is, a monomer having two or more meth(acrylic) functional groups), a (meth)acrylic oligomer, or any combination thereof, for example, a combination of a mono-functional monomer and a di-functional oligomer (par. [0089] of Napadensky).  In particular, Napadensky teaches a (meth)acrylic monomer is a functional acrylated or methacrylated molecule which may be, for example, esters of acrylic acid and methacrylic acid (par. [0098]; See Table 1 of Napadensky).  Napadensky teaches monomers may be mono-functional or multi-functional (for example, di-, tri-, tetra-functional, and others) (par. [0098]; See Table 1 of Napadensky).  For instance, Napadensky teaches an example of an acrylic monofunctional monomer is phenoxyethyl acrylate, marketed by Sartomer under the trade name SR-339 (par. [0098]; See Table 1 of Napadensky).  In another instance, Napadensky teaches an example of an acrylic di-functional monomer is propoxylated (2) neopentyl glycol diacrylate, marketed by Sartomer under the trade name SR-9003 (par. [0098]; See Table 1 of Napadensky).  There is a reasonable expectation the acrylate of Sung as modified by Lin can be substituted with the acrylic multifunctional monomer taught by Napadensky.  Both Sung and Napadensky teach methods for forming polishing pads using three-dimensional printing techniques (pars. [0014], [0043], [0052-53], [0061], [0074], [0081]; FIGS. 1-11 of Sung; pars. [0071-74] of Napadensky) and, in doing so, utilize similar building materials to form the polishing pads (par. [0061] of Sung; pars. [0089], [0098] of Napadensky).  More specifically, while Sung teaches utilizing acrylates as a building material (par. [0061] of Sung), Napadensky teaches utilizing mono-functional or multi-functional (for example, di-, tri-, tetra-functional, and others) (par. [0098]; See Table 1 of Napadensky).  Sung and Napadensky teach the selection of acrylates for use as building materials in three-dimensional printed articles is known in the art. MPEP 2144.07 [R-08.2012]  In turn, Napadensky teaches specifically mono-functional or multi-functional acrylates for use as building materials in three-dimensional printed articles is known in the art. MPEP 2144.06 [R-08.2012] (II)  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Lin and  substitute the acrylate of Sung as modified by Lin with the acrylic multifunctional monomer taught by Napadensky.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sung and Napadensky teach the selection of acrylates for use as building materials in three-dimensional printed articles is known in the art, and Napadensky teaches specifically mono-functional or multi-functional acrylates for use as building materials in three-dimensional printed articles. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2005/0227590 A1 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al. (hereinafter “Lin”) as applied to claim 1 above, and further in view of CA 2 281 921 A1 to Minnesota Mining and Manufacturing Company (hereinafter “3M”) (copy provided in prior Official action).

Referring to Applicant’s claim 7, Sung as modified by Lin teaches dispensing droplets of a porosity-forming agent and droplets of a polymer precursor formulation onto a surface according to a predetermined droplet dispense pattern (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; the soluble organic matrix of Sung as modified by Lin is equivalent to Applicant’s claim term “a porosity forming agent”; the acrylate materials of Sung as modified by Lin are equivalent to Applicant’s claim term “a polymer precursor formulation”); and at least partially polymerizing the dispensed droplets of the polymer precursor formulation to form a layer of structural material (pars. [0014], [0043], [0061], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches driving off any excess solvent or liquid to at least partially harden the printed portions), wherein the dispensed droplets of the porosity-forming agent form a plurality of porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches the process can be repeated to form a three-dimensional pattern having a desired projection height), the plurality of porosity-forming agent containing features are distributed across an X-Y plane parallel to a supporting surface of the polishing pad (pars. [0014], [0043], [0074], [0081]; See FIGS. 2-11 of Sung; pars. [0022-23] of Lin); and at least portions of the layer of structural material are interposed between individual ones of the porosity-forming agent containing features (pars. [0014], [0043], [0074], [0081] of Sung; pars. [0022-23] of Lin; Sung as modified by Lin teaches various organic matrices for forming said portions and layers can be utilized).
Although Sung as modified by Lin teaches a polymer precursor formulation, e.g., acrylate materials (pars. [0052], [0061], [0074] of Sung), Sung as modified by Lin does not teach explicitly “wherein the polymer precursor formulation comprises a monomer and an oligomer in a ratio of between about 3:1 and about 1:3 by weight” according to Applicant’s claim language.
However, 3M teaches an abrasive article is provided which comprises a backing; and at least one three-dimensional abrasive coating comprising diamond particles dispersed within a binder bonded to a surface of the backing, the binder comprising a cured binder precursor including a urethane acrylate oligomer (See Abstract of 3M).  In at least one embodiment, 3M teaches the binder is formed preferably from a binder precursor comprising an ethylenically unsaturated resin. such as an acrylate resin (page 5, ll. 15-16 of 3M).  More preferably, 3M teaches the binder precursor comprises a urethane acrylate oligomer, an ethylenically unsaturated monomer, and blends thereof (page 5, ll. 16-18 of 3M).  3M teaches the ethylenically unsaturated monomer preferably is selected from the group of mono functional acrylate monomers, difunctional acrylate monomers, trifunctional acrylate monomers, and mixtures thereof (page 5, ll. 18-21 of 3M).  For instance, 3M teaches the binder precursor includes from about 34 pans by weight to about 65 parts by weight urethane acrylate oligomer to about 46 parts by weight to about 54 parts by weight ethylenically unsaturated monomer (page 5, ll. 21, 24-26 of 3M).  There is a reasonable expectation the acrylate of Sung as modified by Lin can be substituted with a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer according to 3M’s teachings.  Both Sung and 3M teach methods for forming polishing pads (pars. [0014], [0043], [0052-53], [0061], [0074], [0081]; FIGS. 1-11 of Sung; page 26, l. 1 – page 34, l. 3 of 3M) and, in doing so, utilize similar binder materials to form the polishing pads (par. [0061] of Sung; page 5, ll. 15-26 of 3M).  More specifically, while Sung teaches utilizing acrylates as a binder material (par. [0061] of Sung), 3M teaches utilizing a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer (page 5, ll. 16-18 of 3M).  Sung and 3M teach the selection of acrylates for use in fabricating a polishing pad is known in the art. MPEP 2144.07 [R-08.2012]  In turn, 3M teaches specifically a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer for use in fabricating a polishing pad is known in the art. MPEP 2144.06 [R-08.2012] (II)  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Lin and substitute the acrylate of Sung as modified by Lin with a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer in the amounts taught by 3M.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sung and 3M teach the selection of acrylates for use in fabricating a polishing pad is known in the art, and 3M teaches specifically a blend of a urethane acrylate oligomer and an ethylenically unsaturated monomer for use in fabricating a polishing pad.  The urethane acrylate oligomer to ethylenically unsaturated monomer blend ratio taught by Sung as modified by Lin and 3M renders obvious Applicant’s claimed range.  The urethane acrylate oligomer to ethylenically unsaturated monomer blend ratio taught by Sung as modified by Lin and 3M lies within Applicant’s claimed range of “between about 3:1 and about 1:3 by weight”.  MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant’s remarks, see Response to Non-Final Office Action, filed August 8, 2022, with respect to the rejection of claims 1 and 4-6 under 35 USC 103; rejection of claim 2 under 35 USC 103; rejection of claim 3 under 35 USC 103; and, rejection of claim 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the following prior art: United States Pre-Grant Patent Application Publication No. 2005/0227590 A1 to Sung; United States Pre-Grant Patent Application Publication No. 2004/0058623 A1 to Lin et al.; United States Pre-Grant Patent Application Publication No. 2012/0302148 A1 to Bajaj et al.; United States Pre-Grant Patent Application Publication No. 2010/0140850 A1 to Napandensky et al.; and CA 2 281 921 A1 to Minnesota Mining and Manufacturing Company.
In a telephone interview conducted on June 3, 2022, examiner acknowledged the rejection of independent claim 1 under 35 USC 103 in the Official action mailed March 8, 2022 did not identify an equivalent term of the Sung reference to Applicant’s claim term “a polymer precursor formulation”.  Despite Applicant’s remarks to the contrary filed August 8, 2022, examiner did not indicate the cited references, that is, both Sung and Lin, do not teach each and every element of the claim rejections set forth in the Official action mailed March 8, 2022.  After reviewing the Sung reference, examiner has identified the equivalent term of the Sung reference to Applicant’s claim term “a polymer precursor formulation”.  The present second Non-Final Official action reframes the former rejection of independent claim 1 under 35 USC 103 using the same cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731